DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 are objected to because of the following informalities:  claim 1 first presents “and a wall” and then “a wall extending up from the bottom surface”. It appears that “a wall extending up from the bottom surface” and “and a wall” are the same wall, and so it appears to be a typographical error that the second recited “a wall” is meant to be “the wall”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA et al. (US 2011/0216510) in view of Walker et al. (US 2008/0266198).

Regarding claim 1 MATSUMURA discloses:
An electronic device, comprising: 
a main structure (e.g. 1 FIG.2), comprising a body (e.g. 1 FIG.3) and a wall (e.g. lateral edge of 12 FIG.3), two wide side surfaces of the body opposite to each other being respectively defined as a top surface and a bottom surface (e.g. surface of 14 FIG.6, bottom of 1 and board paragraph [0033]), the wall extending up from the bottom surface (indicated e.g. FIG.6), an upper edge of the wall being recessed toward a direction of the body to form a notch (e.g. 12d FIG.3), the body having a penetration hole (e.g. 14a FIG.3), the penetration hole passing through the body (described paragraph [0031]); and 
a cable organizing assembly (inside W FIG.3), comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), fixed at the wall, the cable fastening member correspondingly sealing the notch (shown e.g. FIG.3), the cable fastening member comprising at least one cable groove (e.g. 11k FIG.3), the cable groove being for fastening at least one cable (e.g. 13a FIG.3); wherein, 
the cable passes through the penetration hole, and is fixed at the wall by the cable organizing assembly (shown e.g. FIG.3)
MATSUMURA does not explicitly disclose:
to cover a portion of a top surface of the wall forming the notch
Walker teaches:
a wall (e.g. 98 FIG.2) extending up from the bottom surface (as shown e.g. FIG.2)
a cable fastening member (e.g. 50 FIG.2), fixed to cover a portion of a top surface of the wall forming the notch (as shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Walker as pointed out above, in MATSUMURA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: strain relief for the cables as the component parts of the device are moved (paragraph [0009]), to provide a means of reducing noise in the cables in the housing (paragraph [0012]), and to accommodate wires/cables of a variety of sizes in a compact manner within the device housing (paragraph [0011]).

Regarding claim 2 MATSUMURA discloses:
An electronic device, comprising: 
a main structure (e.g. 1 FIG.2), comprising a body (e.g. 1 FIG.3) and a wall (e.g. lateral edge of 12 FIG.3), two wide side surfaces of the body opposite to each other being respectively defined as a top surface and a bottom surface (e.g. surface of 14 FIG.6, bottom of 1 and board paragraph [0033]), the wall extending up from the bottom surface (indicated e.g. FIG.6), an upper edge of the wall being recessed toward a direction of the body to form a notch (e.g. 12d FIG.3), the body having a penetration hole (e.g. 14a FIG.3), the penetration hole passing through the body (described paragraph [0031]); and 
a cable organizing assembly (inside W FIG.3), comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), fixed at the wall, the cable fastening member correspondingly sealing the notch (shown e.g. FIG.3), the cable fastening member comprising a plurality of cable grooves (plural shown FIG.3), each of the cable grooves being for fastening at least one cable (e.g. 13a-13e FIG.3); wherein, 
a central axis of each of the cable grooves is not parallel to a central axis of the penetration hole (e.g. orthogonal indicated FIG.3), the cable in the electronic device passes through the penetration hole from one side of the top surface, and is bent and then fixed on one side of the bottom surface of the body by the cable organizing assembly (described paragraph [0033])
MATSUMURA does not explicitly disclose:
to cover a portion of a top surface of the wall forming the notch
Walker teaches:
a wall (e.g. 98 FIG.2) extending up from the bottom surface (as shown e.g. FIG.2)
a cable fastening member (e.g. 50 FIG.2), fixed to cover a portion of a top surface of the wall forming the notch (as shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Walker as pointed out above, in MATSUMURA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: strain relief for the cables as the component parts of the device are moved (paragraph [0009]), to provide a means of reducing noise in the cables in the housing (paragraph [0012]), and to accommodate wires/cables of a variety of sizes in a compact manner within the device housing (paragraph [0011]).

Regarding claim 3 MATSUMURA as modified discloses:
each of the cable grooves has a guiding section and an accommodating section, a width of a gap of the cable groove at the guiding section is less than a wire diameter of the cable (e.g. narrow sections of 11 shown FIG.5), and a width of the cable groove at the accommodating section is not less than the wire diameter of the cable (e.g. bulbous sections of 11 shown with and without cables FIG.5).

Regarding claim 4 MATSUMURA as modified discloses:
a base plate (e.g. 2 FIG.1) and at least one waterproof member (e.g. 12 FIG.3), the base plate being detachably fixedly disposed on one side of the bottom surface of the main structure (e.g. the top of 1 FIG.1), the waterproof member being disposed between the base plate and the upper edge of the wall of the main structure (as would be understood from e.g. location of 2 FIG.1 and 12 FIG.3), wherein the cable organizing assembly further comprises a limiting cover (e.g. 15, 16 FIG.6) and a protrusion structure (section(s) of 16 in contact with 12 FIG.6) for pressing the waterproof member is formed on one side of the limiting cover (as described paragraph [0041]).

Regarding claim 5 MATSUMURA as modified discloses:
the cable organizing assembly further comprises a limiting cover (e.g. 15, 16 FIG.6), wherein the limiting cover is detachably fixed at the main structure (described e.g. paragraph [0041]), and the limiting cover is for limiting a movement range of the cable fastening member relative to the main structure (as described e.g. paragraph [0041]).

Regarding claim 6 MATSUMURA as modified discloses:
the cable fastening member comprises two rows of cable fastening structures (e.g. 11a, 11b FIG.6), each row of the cable fastening structures comprises a plurality of the cable grooves (indicated e.g. FIG.3), the plurality of cable grooves are spaced from one another (also shown e.g. FIG.3), any one of the cable grooves of any one of the rows and one of the cable grooves of the other row are arranged as facing each other (indicated e.g. FIG.4); 
an adhesive slot (e.g. occupied by 12 FIG.6) is formed between the two rows of the cable fastening structures, and the adhesive slot is for filling by a waterproof adhesive (as described e.g. paragraph [0031]); 
the electronic device further comprises a cured waterproof adhesive body (described e.g. paragraph [0031]), the cured waterproof adhesive body is disposed at the adhesive slot, and the cured waterproof adhesive body is the waterproof adhesive after being cured (based on the description contained in paragraph [0031] MATSUMURA is understood to disclose the structure implied in this product-by-process limitation per MPEP 2113).
(examiner’s note: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” (MPEP 2113)
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."(MPEP 2113(I)))

Regarding claim 7 MATSUMURA as modified discloses:
the limiting cover comprises a top plate (e.g. 15 FIG.6) and a frame structure (e.g. 16 FIG.6), the frame structure and the top plate are connected, and the frame structure and the top plate together form an accommodating cavity (as described paragraph [0032]); 
the frame structure has a plurality of locking holes (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3) , the plurality of locking holes are for matching with a plurality of locking members so as to fix the frame structure at the main structure (as described paragraph [0041]); 
when the limiting cover is locked at the main structure, a part of the cable fastening member is correspondingly accommodated in the accommodating cavity (described e.g. paragraph [0041]), and the top plate correspondingly abuts against one side of the cable fastening member where the plurality of cable grooves are formed (described e.g. paragraph [0041]).

Regarding claim 8 MATSUMURA as modified discloses:
the cable organizing assembly further comprises a pressing member (e.g. sections of 16 in contact with 12 FIG.6), the pressing member is fixedly disposed at the top plate (shown e.g. FIG.6), and the pressing member is located in the accommodating cavity (as shown e.g. FIG.6); 
when the limiting cover is fixed at the main structure (shown e.g. FIG.3), at least a part of the pressing member is correspondingly disposed in the adhesive slot (as would be understood from e.g. FIG.5, FIG.6), and the pressing member and the cured waterproof adhesive body are connected (shown e.g. FIG.6).

Regarding claim 9 MATSUMURA as modified discloses:
the cable fastening member further comprises an engagement slot (e.g. between adjacent 11/12 FIG.3), the engagement slot is located opposite to one side of the cable fastening member where the adhesive slot is formed (shown e.g. FIG.6), and the engagement slot is for engagingly fixing at the wall (as shown e.g. FIG.6).

Regarding claim 10 MATSUMURA discloses:
A cable organizing assembly, for being fixedly disposed in an electronic device, the cable organizing assembly comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), comprising two rows of cable fastening structures (e.g. 11 FIG.3), each row of the cable fastening structures comprising a plurality of cable grooves (plurality shown e.g. FIG.3), the cable grooves being spaced from one another (shown e.g. FIG.3), each of the cable grooves being for fastening at least one cable (shown e.g. FIG.3), an adhesive slot (e.g. 12 FIG.3) being formed between the two rows of the cable fastening structures, the adhesive slot being for filling by a waterproof adhesive (described e.g. paragraph [0031]); 
the cable fastening member further comprising at least one engagement slot (e.g. between adjacent 11/12 FIG.3), the engagement slot being for engagingly fixing at a wall extending up from a bottom surface of the electronic device (shown e.g. FIG.6), the wall having a notch (e.g. 12d FIG.3), the cable fastening member being for sealing the notch (described e.g. paragraph [0031]); and 
a limiting cover (e.g. 15, 16 FIG.6), having an accommodating cavity (e.g. cavity below FIG.6), the limiting cover being capable of mutually matching with a plurality of locking members so as to be locked in the electronic device (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3); 
when the limiting cover is locked in the electronic device, a part of the cable fastening member being accommodated in the accommodating cavity (shown e.g. FIG.6), a part of the plurality of cable grooves being correspondingly covered by the limiting cover (shown e.g. FIG.6), an opening that each of the cable grooves forms at the cable fastening member being correspondingly exposed to the limiting cover (shown/indicated e.g. FIG.6)
MATSUMURA does not explicitly disclose:
shaped to cover a portion of a top surface of the wall forming the notch
Walker teaches:
a wall (e.g. 98 FIG.2) extending up from a bottom surface (as shown e.g. FIG.2)
a cable fastening member (e.g. 50 FIG.2), fixed to cover a portion of a top surface of the wall forming the notch (as shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Walker as pointed out above, in MATSUMURA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: strain relief for the cables as the component parts of the device are moved (paragraph [0009]), to provide a means of reducing noise in the cables in the housing (paragraph [0012]), and to accommodate wires/cables of a variety of sizes in a compact manner within the device housing (paragraph [0011]).

Regarding claim 11 MATSUMURA as modified discloses:
the limiting cover comprises a top plate (e.g. 15 FIG.6) and a frame structure (e.g. 16 FIG.6), the frame structure and the top plate are connected, and the frame structure and the top plate together form an accommodating cavity (as described paragraph [0032]); 
the frame structure has a plurality of locking holes (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3), and the plurality of locking holes are for mutually matching with a plurality of locking members so as to fix the frame structure in the electronic device (as described paragraph [0041]).

Regarding claim 12 MATSUMURA as modified discloses:
the cable organizing assembly further comprises a pressing member (e.g. sections of 16 in contact with 12 FIG.6), the pressing member is fixedly disposed at the top plate (shown e.g. FIG.6), and the pressing member is located in the accommodating cavity (shown e.g. FIG.6); 
when the cable fastening member is fixed at the wall and the limiting cover is fixed in the electronic device, at least a part of the pressing member is correspondingly disposed in the adhesive slot (as would be understood from e.g. FIG.5, FIG.6).

Response to Arguments
Applicant’s arguments with respect to the amended limitations have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection above points out where MATSUMURA as modified by Walker  discloses/teaches the limitations added in amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                         



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841